FIRST ACTION INTERVIEW PILOT PROGRAM OFFICE ACTION (FAI STEP 2):
EXPANDED DISCUSSION/COMMENTARY
Status of Claims
This action is in reply to the application filed on 1 August 2019, and the Interview conducted on 28 April 2022.  This communication represents the First Action Interview Pilot Program Office Action (FAI Step 2).  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are original / previously presented.
Claims 1-20 are currently pending and have been examined.

Priority
The application 16/529,393 filed on 1 August 2019 claims priority as a continuation of US application 14/942,617 (now patent 10,410,164) filed on 14 November 2015, which claims priority from US provisional application 62/080,122 filed on 14 November 2014.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 3 October 2019, 12 November 2019, 23 January 2020, 19 March 2020, 8 May 2020, 4 June 2020, 15 July 2020, 17 September 2020, 14 October 2020, 11 January 2021, 10 May 2021, 19 July 2021, 15 September 2021, and 16 November 2021 have been acknowledged by the Office.

Item #1 in Office Action
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20:

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-9 recite a method; claims 10-14 recite a non-transitory computer-readable medium; and claims 15-20 recite a system.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-20 recite an abstract idea. Independent claim 1 recites receiving from a user, a request to ship the parcel, the request associated with shipping information; in response to receiving the request, generating a first unique identifier and associating, by the one or more processors, the shipping information with the first unique identifier; receiving confirmation of receipt of the parcel based on a presentation of the first unique identifier at the access point; associating a second unique identifier with the shipping information; reading the second unique identifier; and wherein the shipping label is utilized for a delivery of the parcel from a handling facility to a final destination.  Independent claim 10 recites receiving, from a user, a request to ship a parcel, the request associated with shipping information for the parcel; in response to receiving the request: generating a parcel identifier; associating the parcel identifier with the shipping information; and providing the parcel identifier to the user; receiving an indication that the parcel identifier has been received at an access point; in response to the indication of receiving the parcel identifier: associating a pre-printed barcode with the shipping information; and receiving confirmation of delivery of the parcel at a parcel handling facility, wherein the confirmation is based at least partially on reading the pre-printed barcode; and in response to receiving the confirmation of the delivery, facilitating placement of a shipping label on the parcel, the shipping label comprising the shipping information, wherein the shipping label is utilized for shipping the parcel to a final destination. Independent claim 15 recites: receiving a request to ship a parcel, the request including shipping information; in response to receiving the request: generating a unique identifier and associating the shipping information with the unique identifier; and providing the unique identifier to a user; receiving an indication that the unique identifier has been received at an access point; in response to receiving the indication that the unique identifier has been received at the access point, associating a barcode with the unique identifier; receiving confirmation of a delivery of the parcel to a shipping hub, wherein the confirmation is based at least partially on reading the barcode; and facilitating delivery of the parcel to a final destination, where the final destination is determined based at least in part on the request to ship the parcel including the shipping information. The claims as a whole recite methods of organizing human activities.
The limitations of (claim 1) receiving, by one or more processors, from a computing device associated with the user, a request to ship the parcel, the request associated with shipping information; in response to receiving the request, generating a first unique identifier and associating, by the one or more processors, the shipping information with the first unique identifier; receiving, by the one or more processors, confirmation of receipt of the parcel based on a presentation of the first unique identifier at the access point; associating, by the one or more processors, a second unique identifier with the shipping information; reading, by the one or more processors, the second unique identifier; and wherein the shipping label is utilized for a delivery of the parcel from a handling facility to a final destination; (claim 10) receiving, from a computing device associated with a user, a request to ship a parcel, the request associated with shipping information for the parcel; in response to receiving the request: generating a parcel identifier; associating the parcel identifier with the shipping information; and providing the parcel identifier to the user; receiving an indication that the parcel identifier has been received by a computer at an access point; in response to the indication of receiving the parcel identifier: associating a pre-printed barcode with the shipping information; and receiving confirmation of delivery of the parcel at a parcel handling facility, wherein the confirmation is based at least partially on reading the pre-printed barcode; and in response to receiving the confirmation of the delivery, facilitating placement of a shipping label on the parcel, the shipping label comprising the shipping information, wherein the shipping label is utilized for shipping the parcel to a final destination; (claim 15) receiving a request to ship a parcel, the request including shipping information; in response to receiving the request: generating a unique identifier and associating the shipping information with the unique identifier; and providing the unique identifier to a user; receiving an indication that the unique identifier has been received at an access point; in response to receiving the indication that the unique identifier has been received at the access point, associating a barcode with the unique identifier; receiving confirmation of a delivery of the parcel to a shipping hub, wherein the confirmation is based at least partially on reading the barcode; and facilitating delivery of the parcel to a final destination, where the final destination is determined based at least in part on the request to ship the parcel including the shipping information are a methods of organizing human activities.  For instance, the claims are similar to a customer initiating the shipping of a parcel and carrier personnel managing the handling of the parcel for delivery using unique identifiers, confirmations, and shipping labels. Other than reciting generic computer components, such as one or more processors, a computing device associated with the user, non-transitory computer-readable medium, one or more computer-storage media, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these claim limitations are directed to fundamental economic practices; commercial interactions; managing personal behavior or relationships or interactions between people; following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
The mere recitation of generic computer components (e.g. one or more processors, a computing device associated with the user, non-transitory computer-readable medium, one or more computer-storage media) does not take the claims out of methods of the organizing human activity grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1, 10, and 19 as a whole merely describes how to generally ‘apply’ the concept of organizing human activities in a computer environment.  The claimed computer components (i.e. one or more processors, a computing device associated with the user, non-transitory computer-readable medium, one or more computer-storage media) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of using / retrieving (claim 1) and its step of using, by the one or more processors, information from the second unique identifier to retrieve the shipping information from a data store are recited at a high level of generality (i.e. as a general means of gathering data for subsequent delivery), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processors, data store (generic computer, general computer component) are only being used as a tool in the retrieving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding retrieving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of facilitating printing and the steps of (claim 1) in response to retrieving the shipping information, facilitating, by the one or more processors, printing a shipping label comprising the shipping information; and (claim 15) at least partially in response to receiving the confirmation of the delivery, facilitating printing of the shipping information associated with the request are recited at a high level of generality (i.e. a general means of outputting of received shipping information), and amounts to mere outputting of data, which is a form of extra-solution activity and not a practical application.  See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processors (generic computer) are only being used as a tool in the printing, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding printing more than using computers as a tool to perform an otherwise manual process (i.e. writing a shipping label). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of the pre-printed barcode (claim 10) and barcode (claim 15) in the limitations does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. barcodes), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of reading the pre-printed barcode (claim 10) and reading the barcode (claim 15) are recited at a high level of generality (i.e. as a general means of gathering data for the subsequent confirmation), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Note that there are no particular technical steps regarding reading the pre-printed barcode / reading the barcode. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (one or more processors, a computing device associated with the user, non-transitory computer-readable medium, one or more computer-storage media); adding high-level extra-solution and/or post-solution activities (e.g. data gathering, outputting data); and generally applying a technology / field of use (claims 10, 15: barcodes). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors, a computing device associated with the user, non-transitory computer-readable medium, one or more computer-storage media with performing receiving a request, generating a first identifier / parcel identifier, associating the identifier with shipping information, providing the identifier, receiving confirmation / indication, associating a second identifier / barcode with shipping information / identifier, reading the second identifier, utilizing a label for delivery; facilitating placement of a label, and facilitating delivery of the parcel to a final destination amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the using / retrieving (claim 1) are recited at a high level of generality (i.e. as a general means of gathering data for subsequent delivery), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. processors, data store) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these retrieving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, data storage) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding facilitating printing are recited at a high level of generality (i.e. a general means of outputting received shipping information), and amounts to mere outputting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. processors) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). See the Applicant’s specification ¶[0014], ¶[0038], ¶[0041-42], ¶[0047-48] describing the additional element of generating and printing labels / barcodes at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical implementation procedures to satisfy 35 USC 112(a). Also note the background of the Applicant’s specification ¶[0002] describing using software to print labels demonstrating the well-understood, routine, conventional nature of this additional element. Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding a pre-printed barcode (claim 10) and barcode (claim 15) does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. barcodes). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). See the Applicant’s specification ¶[0013], ¶[0031], ¶[0038-39] describing the additional elements of a barcode and pre-printed barcode at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical implementation procedures to satisfy 35 USC 112(a). See “The PostNET Bar Code” to Jay’s Corner <http://math.ucdenver.edu/~wcherowi/jcorner/barcodes.html> (<http://web.archive.org/web/20111013195734/http://math.ucdenver.edu/~wcherowi/jcorner/barcodes.html> captured 13 October 2011) detailing use of barcodes as conventional (Jay’s Corner ¶ beginning “The Post Office started using bar codes in 1965…” detailing that bar codes are old and well known in the postal arts dating back to 1965). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding reading the pre-printed barcode (claim 10) and reading the barcode (claim 15) are recited at a high level of generality (i.e. as a general means of gathering data for subsequent confirmation), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g). Furthermore, these reading a barcode steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronically scanning or extracting data from a physical document (Content Extraction).
See the Applicant’s specification ¶[0031], ¶[0039], ¶[0046] describing the additional element of reading a barcode / machine-readable indicia at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities ‘applied’ by generic / general purpose computers,  generally ‘applied’ to a field of use / technology, and using general computer components in extra-solution capacities such as data gathering and outputting data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to manage delivery of a parcel from an access point to delivery / shipping hub to final destination), that is tangentially associated with a technology element (e.g. bar codes), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims do not improve the functioning of a bar code itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 10, 15, and further considering the addition of dependent claims 2-9, 11-14, and 16-20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 2: The limitation providing, by the one or more processors, the first unique identifier to the user is further directed to a method of organizing human activity (i.e. commercial interactions, managing personal behavior or interactions between people). The recitation of the one or more processors is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 3: The limitation transmitting the first unique identifier to the computing device associated with the user is an additional element, and amounts to the extra-solution activity of transmitting data, which is not indicative of a practical application or significantly more.  The recitation of the computing device associated with the user is a computer component recited at a high level of generality and amounts to using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept. The transmitting here is claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims and the parent claim above, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 4: The limitation of the shipping information comprises a shipping address for the parcel merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 5: The limitation wherein the second unique identifier comprises a barcode does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. barcodes), which is not a practical application or significantly more. See the Applicant’s specification ¶[0013], ¶[0031], ¶[0038-39] describing the additional element of a barcode at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical implementation procedures to satisfy 35 USC 112(a). Similar to the independent claims and the parent claim above, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 6: The limitation wherein the first unique identifier comprises a machine-readable indicia does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. machine-readable codes), which is not a practical application or significantly more. See the Applicant’s specification ¶[0013], ¶[0031], ¶[0039-40] describing the additional element of machine-readable codes such as barcodes and QR codes at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical implementation procedures to satisfy 35 USC 112(a). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 7: The limitation providing, by the one or more processors, the machine-readable indicia to the user is further directed to a method of organizing human activity (i.e. commercial interactions, managing personal behavior or interactions between people). The recitation of the one or more processors is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  The machine-readable indicia does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. machine-readable codes), which is not a practical application or significantly more. See the Applicant’s specification ¶[0013], ¶[0031], ¶[0039-40] describing the additional element of machine-readable codes such as barcodes and QR codes at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical implementation procedures to satisfy 35 USC 112(a). Similar to the independent claims and the parent claim above, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 8: The limitation wherein the presentation of the first unique identifier is received at the access point based on reading, by the one or more processors, the machine-readable indicia at the access point is an additional element, and amounts to the extra-solution activity of data gathering, which is not indicative of a practical application or significantly more.  The recitation of the one or more processors is a computer component recited at a high level of generality and amounts to using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept. The machine-readable indicia does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. machine-readable codes), which is not a practical application or significantly more. The reading machine-readable indicia here is claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronically scanning or extracting data from a physical document (Content Extraction). Similar to the independent claims and the parent claim above, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 9: The limitation wherein the request to ship the parcel further comprises payment information associated with the user merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 11: The limitation facilitating placement of the pre-printed barcode on the parcel at the access point is further directed to a method of organizing human activity (i.e. commercial interactions, managing personal behavior, following rules or instructions). The pre-printed barcode does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. barcodes), which is not a practical application or significantly more. See the Applicant’s specification ¶[0013], ¶[0031], ¶[0038-39] describing the additional element of a barcode at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical implementation procedures to satisfy 35 USC 112(a). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 12: The limitations wherein: the shipping label is a first label; the pre-printed barcode is printed on a second label that comprises blank space for placement of the shipping information within the blank space; and facilitating placement of the shipping label on the parcel comprises facilitating placement of the shipping label over the blank space merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims and the parent claim above, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 13: The limitation wherein the shipping information is selected from a group consisting of: a shipping address for the parcel; a return address for the parcel; a desired shipping speed for the parcel; and insurance information for the parcel merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 14: The limitation of enabling the user to provide payment for shipment for the parcel at the access point is further directed to a method of organizing human activity (i.e. fundamental economic practices, commercial interactions, sales activities, managing personal behavior or interactions between people). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 16: The limitation wherein the barcode is a pre-printed barcode does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. barcodes), which is not a practical application or significantly more. See the Applicant’s specification ¶[0038], ¶[0042] describing the additional element of preprinted barcodes at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical implementation procedures to satisfy 35 USC 112(a). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 17: The limitation facilitating placement of the pre-printed barcode on the parcel at the access point is further directed to a method of organizing human activity (i.e. managing personal behavior or interactions between people).  The pre-printed barcode does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. barcodes), which is not a practical application or significantly more. Similar to the independent claims and the parent claim above, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 18: The limitation of generating and printing the barcode at least partially in response to receiving the unique identifier at the access point is an additional element, and amounts to the extra-solution activities of creating data and outputting data, which are not indicative of a practical application or significantly more. See the Applicant’s specification ¶[0031], ¶[0038] describing the additional element of generating and printing the barcode at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical implementation procedures to satisfy 35 USC 112(a). Similar to the independent claims and the parent claim above, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 19: The limitation wherein the shipping information comprises a shipping address for the parcel merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 20: The limitation wherein the shipping information further comprises a desired shipping speed for the parcel merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Therefore claims 1, 10, 15, and the dependent claims 2-9, 11-14, 16-20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Item #2 in Office Action
Claims 1-2, 4-9, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2014/0279648 A1 to Whitehouse in view of US patent application publication 2006/0282277 A1 to Ng.
Claim 1:
	Whitehouse, as shown, teaches the following:
A computer-implemented method of enabling a user to ship a parcel from an access point, the method comprising: 
receiving, by one or more processors, from a computing device associated with the user, a request to ship the parcel, the request associated with shipping information (Whitehouse Fig 4, ¶[0013], ¶[0035], ¶[0046] details a sender using their mobile device to identify shipping label information for a shipment; and ¶[0047-50], ¶[0055-57] details specifying information including destination, recipient, sender return information, email, insurance, mail class, package type, and special services); 
in response to receiving the request, generating a first unique identifier and associating, by the one or more processors, the shipping information with the first unique identifier (Whitehouse Fig 14, ¶[0044], ¶[0061], claim 7 details in response to the shipping parameters entered, generating a barcode on the mobile device that represents the shipping label information, and storing every possible part of the transaction including the shipping label information and information related to the shipment at the server); 
receiving, by the one or more processors, confirmation of receipt of the parcel based on a presentation of the first unique identifier at the access point (Whitehouse ¶[0044], ¶[0059-61], claim 7 details receiving the barcode with the label information from the mobile device at the kiosk and the kiosk printing a hardcopy of the shipping label, and recording every part of the transaction including the date and time when the label was created); 
associating, by the one or more processors, a second unique identifier with the shipping information (Whitehouse Fig 1, ¶[0044] details creating the shipping label which includes a tracking number barcode, and the tracking number and every possible part of the transaction is stored with the shipping label information and information related to the shipment at the server);
With respect to the following:
reading, by the one or more processors, the second unique identifier and using, by the one or more processors, information from the second unique identifier to retrieve the shipping information from a data store; and
Whitehouse, as shown in Fig 1, ¶[0044] details the shipping label includes a tracking number and barcode (i.e. second unique identifier), and every possible part of the transaction and the shipping label information and information related to the shipment is recorded in the server (i.e. data store), highly suggesting but not explicitly stating reading the second unique identifier and using information from the second unique identifier to retrieve the shipping information.  However, Ng teaches this limitation scanning the barcode of the shipping label that represents the tracking identifier at intermediate hubs to retrieve and send the shipping information from system database to the hub (Ng ¶[0044], ¶[0049], ¶[0061], claim 9).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to read by the one or more processors, the second unique identifier and using, by the one or more processors, information from the second unique identifier to retrieve the shipping information from a data store as taught by Ng with the teachings of Whitehouse, with the motivation to “reduce shipping delays to the buyer” (Ng ¶[0007]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include reading by the one or more processors, the second unique identifier and using, by the one or more processors, information from the second unique identifier to retrieve the shipping information from a data store as taught by Ng in the system of Whitehouse, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Ng (of Whitehouse in view of Ng) also teaches the following:
in response to retrieving the shipping information, facilitating, by the one or more processors, printing a shipping label comprising the shipping information, wherein the shipping label is utilized for a delivery of the parcel from a handling facility to a final destination (Ng ¶[0026], ¶[0042] details initial received shipment information includes the user specifying redirection service and while in transit to the hub a new destination address information is received at the system; ¶[0022], ¶[0049] details scanning the barcode, obtaining the shipping information reflecting the new destination, and printing and applying a new label for the new address to route the package correctly so that any hub or carrier that relies on the label can do so before the final delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in response to retrieving the shipping information, facilitating, by the one or more processors, printing a shipping label comprising the shipping information, wherein the shipping label is utilized for a delivery of the parcel from a handling facility to a final destination as taught by Ng in the system of Whitehouse (in view of Ng), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
EXAMINER’S NOTE: The limitation “wherein the shipping label is utilized for a delivery of the parcel from a handling facility to a final destination” is merely a statement of intended use and is only afforded patentable weight to the extent that it imparts active method steps on the invention, which are met by the teachings of Whitehouse in view of Ng. Should Applicant wish the limitation to receive patentable weight, Examiner suggests amending the limitation as an active method step.
Claim 2:
	Whitehouse in view of Ng, as shown above, teach the limitations of claim 1.  Whitehouse also teaches the following:
providing, by the one or more processors, the first unique identifier to the user (Whitehouse Fig 13, ¶[0059-61] details providing the 1D / 2D barcode to the user that represents the shipping label information).
Claim 4:
	Whitehouse in view of Ng, as shown above, teach the limitations of claim 1.  Whitehouse also teaches the following:
wherein the shipping information comprises a shipping address for the parcel (Whitehouse ¶[0044], ¶[0050], ¶[0052] details the shipping information may include delivery address, destination street address, zip code, city and state).
Claim 5:
	Whitehouse in view of Ng, as shown above, teach the limitations of claim 4.  Whitehouse also teaches the following:
wherein the second unique identifier comprises a barcode (Whitehouse Fig 1 details the tracking number on the shipping label includes a barcode; in further support of obviousness see also/alternatively Ng ¶[0026], ¶[0072], claim 9 detailing the tracking number identifier as a scannable bar code, and one would make this modification because it is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable).
Claim 6:
	Whitehouse in view of Ng, as shown above, teach the limitations of claim 1.  Whitehouse also teaches the following:
wherein the first unique identifier comprises a machine-readable indicia (Whitehouse Fig 13, ¶[0059-61] details the 1D / 2D barcode identifier on the mobile device application that is readable by scanning at the kiosk).
Claim 7:
	Whitehouse in view of Ng, as shown above, teach the limitations of claim 6.  Whitehouse also teaches the following:
providing, by the one or more processors, the machine-readable indicia to the user (Whitehouse Fig 13, ¶[0059-61] details the mobile device providing the 1D / 2D barcode identifier to the user through the mobile application).
Claim 8:
	Whitehouse in view of Ng, as shown above, teach the limitations of claim 7.  Whitehouse also teaches the following:
wherein the presentation of the first unique identifier is received at the access point based on reading, by the one or more processors, the machine-readable indicia at the access point (Whitehouse Fig 13, ¶[0059-61], ¶[0066] details the 1D / 2D barcode identifier on the mobile device application that is readable by scanning at the kiosk or service desk).
Claim 9:
	Whitehouse in view of Ng, as shown above, teach the limitations of claim 1.  Whitehouse also teaches the following:
wherein the request to ship the parcel further comprises payment information associated with the user (Ng ¶[0042] details shipping instructions include payment information with the new shipment request).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the request to ship the parcel further comprises payment information associated with the user as taught by Ng in the system of Whitehouse (in view of Ng), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 15:
	Whitehouse, as shown, teaches the following:
A system comprising: 
one or more processors (Whitehouse Fig 3, ¶[0014-15], ¶[0040-41] details the mobile device and kiosk with processors); and 
With respect to the following:
one or more computer-storage media having one or more instructions stored that, when used by the one or more processors, cause the one or more processors to perform operations comprising:
Whitehouse, as shown in Fig 3, Fig 15, ¶[0014-15], ¶[0040-41] details mobile devices and kiosks with processors and software programs to perform the operations, but does not explicitly state computer-storage media having instructions to cause the processors to perform the operations.  However, Ng teaches this limitation with a computer program product  with a computer-usable medium with computer-executable code that performs operations associated with shipping database means, carrier network connection means, schedule generator means (both processors) regarding shipments, shipment requests, and labels (Ng ¶[0031], ¶[0042], ¶[0049], claim 14).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include one or more computer-storage media having one or more instructions stored that, when used by the one or more processors, cause the one or more processors to perform operations as taught by Ng with the teachings of Whitehouse, with the motivation of “using innovative shipping methods” and “reducing buyer delays” (Ng ¶[0007]).  
	Whitehouse (in view of Ng) also teaches the following:
receiving a request to ship a parcel, the request including shipping information (Whitehouse Fig 4, ¶[0013], ¶[0035], ¶[0046] details a sender using their mobile device to identify shipping label information for a shipment; and ¶[0047-50], ¶[0055-57] details specifying information including destination, recipient, sender return information, email, insurance, mail class, package type, and special services); 
in response to receiving the request: 
generating a unique identifier and associating the shipping information with the unique identifier (Whitehouse Fig 14, ¶[0044], ¶[0061], claim 7 details in response to the shipping parameters entered, generating a barcode on the mobile device that represents the shipping label information, and storing every possible part of the transaction including the shipping label information and information related to the shipment at the server); and 
providing the unique identifier to a user (Whitehouse Fig 13, ¶[0059-61] details providing the 1D / 2D barcode to the user that represents the shipping label information); 
receiving an indication that the unique identifier has been received at an access point (Whitehouse ¶[0044], ¶[0059-61], claim 7 details receiving the barcode with the label information from the mobile device at the kiosk and the kiosk printing a hardcopy of the shipping label, and recording every part of the transaction including the date and time when the label was created); 
in response to receiving the indication that the unique identifier has been received at the access point, associating a barcode with the unique identifier (Whitehouse Fig 1, ¶[0044], ¶[0061] details creating the shipping label at the kiosk which includes a tracking number barcode from the shipping label information in the 1D / 2D barcode identifier, and the tracking number and every possible part of the transaction is stored with the shipping label information and information related to the shipment at the server);
Ng (of Whitehouse in view of Ng) also teaches the following:
receiving confirmation of a delivery of the parcel to a shipping hub, wherein the confirmation is based at least partially on reading the barcode (Ng Fig 7, ¶[0061], ¶[0066] details updating tracking information when the package reaches the intermediate hubs by scanning the barcode); 
at least partially in response to receiving the confirmation of the delivery, facilitating printing of the shipping information associated with the request (Ng ¶[0026], ¶[0042] details initial received shipment information includes the user specifying redirection service and while in transit to the shipping hub a new destination address information is received at the system; ¶[0022], ¶[0049] details scanning the barcode confirming the package has arrived at the hub, obtaining the shipping information reflecting the new destination, and printing and applying a new label for the new address); and 
facilitating delivery of the parcel to a final destination, where the final destination is determined based at least in part on the request to ship the parcel including the shipping information (Ng ¶[0022], ¶[0049] details scanning the barcode confirming the package has arrived at the hub, obtaining the shipping information reflecting the new destination, and printing and applying a new label for the new address to route the package correctly so that any hub or carrier that relies on the label can do so before the final delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include confirmation of a delivery of the parcel to a shipping hub, wherein the confirmation is based at least partially on reading the barcode; at least partially in response to receiving the confirmation of the delivery, facilitating printing of the shipping information associated with the request; and facilitating delivery of the parcel to a final destination, where the final destination is determined based at least in part on the request to ship the parcel including the shipping information as taught by Ng with the teachings of Whitehouse (in view of Ng), with the motivation to “reduce shipping delays to the buyer” (Ng ¶[0007]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include confirmation of a delivery of the parcel to a shipping hub, wherein the confirmation is based at least partially on reading the barcode; at least partially in response to receiving the confirmation of the delivery, facilitating printing of the shipping information associated with the request; and facilitating delivery of the parcel to a final destination, where the final destination is determined based at least in part on the request to ship the parcel including the shipping information as taught by Ng in the system of Whitehouse (in view of Ng), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 18:
	Whitehouse in view of Ng, as shown above, teach the limitations of claim 15.  Whitehouse also teaches the following:
wherein the system is further configured for generating and printing the barcode at least partially in response to receiving the unique identifier at the access point (Whitehouse Fig 1, Fig 13, ¶[0041], ¶[0059-61], ¶[0066] details the kiosk / service desk printing the label which includes the generated barcode after receiving the mobile device 1D / 2D barcode identifier from the mobile device application).
Claim 19:
	Whitehouse in view of Ng, as shown above, teach the limitations of claim 18.  Whitehouse also teaches the following:
wherein the shipping information comprises a shipping address for the parcel (Whitehouse Fig 6, ¶[0044], ¶[0047], ¶[0049-50] details the shipping information includes the destination address).
Claim 20:
	Whitehouse in view of Ng, as shown above, teach the limitations of claim 19.  Whitehouse also teaches the following:
wherein the shipping information further comprises a desired shipping speed for the parcel (Whitehouse Fig 6, ¶[0044], ¶[0047], ¶[0055], claim 2 details shipping information includes mail class of service including priority, express, overnight, and two day).

Item #3 in Office Action
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2014/0279648 A1 to Whitehouse in view of US patent application publication 2006/0282277 A1 to Ng, as applied to claim 2 above, and further in view of US patent application publication 2002/0032612 A1 to Williams et al.
Claim 3:
	Whitehouse in view of Ng, as shown above, teach the limitations of claim 2.  With respect to the following:
transmitting the first unique identifier to the computing device associated with the user.
Whitehouse, as shown in ¶[0061] details the barcode with the shipping information (first unique identifier) is generated natively on the mobile device, but does not explicitly state transmitting the first unique identifier to the computing device associated with the user.  However, Williams teaches this limitation, creating a traveler label that includes a bar code identifier that contains all the shipping information details, the traveler label is electronically sent by the server to the user, and the traveler label is physically presented at the access point which prompts the creation of the actual shipping label (Williams Fig 76, ¶[0783-787]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include transmitting the first unique identifier to the computing device associated with the user as taught by Williams with the teachings of Whitehouse in view of Ng, with the motivation of “a fast, simple, convenient way for eCommerce customers of an online store to return merchandise” (Williams ¶[0016]). In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of transmitting the first unique identifier to the computing device of the user of Williams for the native generation of the unique identifier at the computing device of the user of Whitehouse in view of Ng. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.

Item #4 in Office Action
Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2014/0279648 A1 to Whitehouse in view of US patent application publication 2006/0282277 A1 to Ng in view of US patent application publication 2002/0116318 A1 to Thomas et al.
Claim 10:
	With respect to the following:
A non-transitory computer-readable medium storing computer-executable instructions for: 
receiving, from a computing device associated with a user, a request to ship a parcel, the request associated with shipping information for the parcel;
Whitehouse, as shown in Fig 4, ¶[0013], ¶[0035], ¶[0046] details a sender’s mobile device receiving their identified shipping label information for a shipment; and ¶[0047-50], ¶[0055-57] details the specified information including destination, recipient, sender return information, email, insurance, mail class, package type, and special services, and Fig 3, Fig 15, ¶[0014-15], ¶[0040-41] details mobile devices and kiosks with processors and software programs to perform the operations, but does not explicitly state a non-transitory computer-readable medium storing computer-executable instructions.  However, Ng teaches this remaining limitation with a computer program product with a computer-usable medium with computer-executable code that performs instructions including receiving shipping instructions from the shipping user / seller including the initial destination address, service type, payment information, weight, and desired redirection service (Ng ¶[0031], ¶[0042], ¶[0049], claim 14).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a non-transitory computer-readable medium storing computer-executable instructions for: receiving, from a computing device associated with a user, a request to ship a parcel, the request associated with shipping information for the parcel as taught by Ng with the teachings of Whitehouse, with the motivation to “reduce shipping delays to the buyer” (Ng ¶[0007]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a non-transitory computer-readable medium storing computer-executable instructions for: receiving, from a computing device associated with a user, a request to ship a parcel, the request associated with shipping information for the parcel as taught by Ng in the system of Whitehouse, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Whitehouse (in view of Ng) also teaches the following:
in response to receiving the request: 
generating a parcel identifier (Whitehouse Fig 14, ¶[0044], ¶[0061], claim 7 details in response to the shipping parameters entered, generating a barcode on the mobile device that represents the shipping label information); 
associating the parcel identifier with the shipping information (Whitehouse Fig 14, ¶[0044], ¶[0061], claim 7 details in response to the shipping parameters entered, generating a barcode on the mobile device that represents the shipping label information, and storing every possible part of the transaction including the shipping label information and information related to the shipment at the server); and 
providing the parcel identifier to the user (Whitehouse Fig 13, ¶[0059-61] details providing the 1D / 2D barcode to the user that represents the shipping label information); 
receiving an indication that the parcel identifier has been received by a computer at an access point (Whitehouse ¶[0044], ¶[0059-61], claim 7 details receiving the barcode with the label information from the mobile device at the kiosk and the kiosk printing a hardcopy of the shipping label, and recording every part of the transaction including the date and time when the label was created);
With respect to the following: 
in response to the indication of receiving the parcel identifier: 
associating a pre-printed barcode with the shipping information; and
Whitehouse, as shown in Fig 1, ¶[0044], ¶[0059-61] details in response to receiving the 1D / 2D barcode with the shipping label information from the mobile device at the kiosk, printing the shipping label which includes a barcode with the tracking number, and recording every possible part of the transaction including the tracking number, shipping label information and information related to the shipment, and time when the label was created, but does not explicitly state that the barcode may be pre-printed.  However, Thomas teaches this remaining limitation, with the known technology of using unique pre-printed barcodes on parcels that correspond to a unique parcel identification number (i.e. tracking number, per Whitehouse/Ng), which the parcel identification ID barcode is scanned to track the progress of the parcel electronically (Thomas ¶[0004]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a pre-printed barcode as taught by Thomas with the teachings of Whitehouse in view of Ng, with the motivation “to more efficiently handle the increased volume of parcels” (Thomas ¶[0004]).  In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a pre-printed barcode of Thomas for the barcode on the printed shipping label of Whitehouse in view of Ng. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	Ng (of Whitehouse in view of Ng in view of Thomas, applying that the barcode is a pre-printed barcode, per Thomas above) also teaches the following:
receiving confirmation of delivery of the parcel at a parcel handling facility, wherein the confirmation is based at least partially on reading the pre-printed barcode (Ng Fig 7, ¶[0061], ¶[0066] details updating tracking information when the package reaches the intermediate hubs by scanning the barcode); and 
in response to receiving the confirmation of the delivery, facilitating placement of a shipping label on the parcel, the shipping label comprising the shipping information, wherein the shipping label is utilized for shipping the parcel to a final destination (Ng ¶[0026], ¶[0042] details initial received shipment information includes the user specifying redirection service and while in transit to the shipping hub a new destination address information is received at the system; ¶[0022], ¶[0049] details scanning the barcode confirming the package has arrived at the hub, obtaining the shipping information reflecting the new destination, and printing and applying a new label for the new address).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving confirmation of delivery of the parcel at a parcel handling facility, wherein the confirmation is based at least partially on reading the barcode (pre-printed, per Thomas); and in response to receiving the confirmation of the delivery, facilitating placement of a shipping label on the parcel, the shipping label comprising the shipping information, wherein the shipping label is utilized for shipping the parcel to a final destination as taught by Ng with the teachings of Whitehouse (in view of Ng in view of Thomas), with the motivation to “reduce shipping delays to the buyer” (Ng ¶[0007]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving confirmation of delivery of the parcel at a parcel handling facility, wherein the confirmation is based at least partially on reading the barcode (pre-printed, per Thomas); and in response to receiving the confirmation of the delivery, facilitating placement of a shipping label on the parcel, the shipping label comprising the shipping information, wherein the shipping label is utilized for shipping the parcel to a final destination as taught by Ng in the system of Whitehouse (in view of Ng), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
EXAMINER’S NOTE: The limitation “wherein the shipping label is utilized for shipping the parcel to a final destination” is merely a statement of intended use and is only afforded patentable weight to the extent that it imparts active method steps on the invention, which are met by the teachings of Whitehouse in view of Ng in view of Thomas. Should Applicant wish the limitation to receive patentable weight, Examiner suggests amending this limitation as an active method step.
Claim 13:
	Whitehouse in view of Ng in view of Thomas, as shown above, teach the limitations of claim 10.  Whitehouse also teaches the following:
wherein the shipping information is selected from a group consisting of: a shipping address for the parcel; a return address for the parcel; a desired shipping speed for the parcel; and insurance information for the parcel (Whitehouse ¶[0044], ¶[0046-56], claim 2 details shipping information may include shipping destination address / city / state / country / zip, return street address / city / state / country / zip, class of mail including overnight and two day, and insurance).
Claim 14:
	Whitehouse in view of Ng in view of Thomas, as shown above, teach the limitations of claim 10.  Whitehouse also teaches the following:
enabling the user to provide payment for shipment for the parcel at the access point (Whitehouse ¶[0013], ¶[0067], ¶[0069], claim 15 details options to collect payment include the retail counter and kiosk; and also through the mobile device).

Item #5 in Office Action
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2014/0279648 A1 to Whitehouse in view of US patent application publication 2006/0282277 A1 to Ng, as applied to claim 15 above, and further in view of US patent application publication 2002/0116318 A1 to Thomas et al.
Claim 16:
	Whitehouse in view of Ng, as shown above, teach the limitations of claim 15.  With respect to the following:
wherein the barcode is a pre-printed barcode.
Whitehouse, as shown in Fig 1, ¶[0059-61] details printing the shipping label which includes a barcode with the tracking number but does not explicitly state that the barcode may be a pre-printed barcode.  However, Thomas teaches this limitation, with the known technology of using unique pre-printed barcodes on parcels that correspond to a unique parcel identification number (i.e. tracking number, per Whitehouse/Ng), which the parcel identification ID barcode is scanned to track the progress of the parcel electronically (Thomas ¶[0004]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a pre-printed barcode as taught by Thomas with the teachings of Whitehouse in view of Ng, with the motivation “to more efficiently handle the increased volume of parcels” (Thomas ¶[0004]).  In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a pre-printed barcode of Thomas for the barcode on the printed shipping label of Whitehouse in view of Ng. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.

Item #6 in Office Action
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2014/0279648 A1 to Whitehouse in view of US patent application publication 2006/0282277 A1 to Ng in view of US patent application publication 2002/0116318 A1 to Thomas et al., as applied to claims 10 and 16 above, and further in view of US patent application publication 2006/0041519 A1 to Ogg et al.
Claim 11:
	Whitehouse in view of Ng in view of Thomas, as shown above, teach the limitations of claim 10.  With respect to the following:
facilitating placement of the pre-printed barcode on the parcel at the access point.
Whitehouse, as shown in Fig 1, ¶[0041], ¶[0060] details providing the label with the barcode for the package at the access point, but does not explicitly state (1) facilitating placement of the barcode on the parcel, and (2) the barcode is a pre-printed barcode.
Regarding (1) facilitating placement of the barcode on the parcel, Ogg teaches this limitation before depositing the mail piece into the US postal service mail stream the customer affixes the printed CCID-encoded barcode label to the mail piece on the delivery-side of the mail piece in a position relative to the delivery address, and the system instructs the customer as to the proper placement of the CCID-encoded barcode label (Ogg ¶[0098-99]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to facilitate placement of the barcode on the parcel as taught by Ogg with the teachings of Whitehouse in view of Ng in view of Thomas, with the motivation “in order to track the mail piece” (Ogg ¶[0098]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include facilitating placement of the barcode on the parcel as taught by Ogg in the system of Whitehouse in view of Ng in view of Thomas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) the bar code is a pre-printed barcode, Thomas teaches this limitation (Thomas ¶[0004]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a pre-printed barcode as taught by Thomas with the teachings of Whitehouse in view of Ng (in view of Thomas in view of Ogg), with the motivation “to more efficiently handle the increased volume of parcels” (Thomas ¶[0004]).  In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a pre-printed barcode of Thomas for the barcode on the printed shipping label of Whitehouse (in view of Ng in view of Thomas in view of Ogg). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 17:
	Claim 17 recites substantially similar limitations as claim 11 and therefore claim 17 is rejected under the same rationale and reasoning presented above for claim 11.

Item #7 in Office Action
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2014/0279648 A1 to Whitehouse (hereinafter Whitehouse ‘648) in view of US patent application publication 2006/0282277 A1 to Ng in view of US patent application publication 2002/0116318 A1 to Thomas et al. in view of US patent application publication 2006/0041519 A1 to Ogg et al, as applied to claim 11 above, and further in view of US patent application publication 2011/0029429 A1 to Whitehouse (hereinafter Whitehouse ‘429).
Claim 12:
	Whitehouse ‘648 in view of Ng in view of Thomas in view of Ogg, as shown above, teach the limitations of claim 11. Ogg also teaches the following:
wherein: the shipping label is a first label (Ogg ¶[0098] details affixing the labels which include the address label (first label) and a separate CCID-encoded barcode label);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the shipping label is a first label as taught by Ogg in the system of Whitehouse ‘648 in view of Ng in view of Thomas (in view of Ogg), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following: 
the pre-printed barcode is printed on a second label that comprises blank space for placement of the shipping information within the blank space; and
Thomas (of Whitehouse ‘648  in view of Ng in view of Thomas in view of Ogg) as shown in ¶[0004] details the barcode may be pre-printed; and Ogg (of Whitehouse ‘648  in view of Ng in view of Thomas in view of Ogg) as shown in ¶[0099] details the CCID-encoded barcode may be printed on a separate (second) label than the address label; but Whitehouse ‘648  / Ng / Thomas / Ogg but does not explicitly state that the barcode is printed on a label that comprises blank space for placement of the shipping information within the blank space.  However, Whitehouse ‘429 teaches this remaining limitation, with a label that includes a pre-printed serialized indicium bar code and the delivery address section of the label may be left blank such that the delivery address (shipping information) can be added to the blank space (Whitehouse ‘429 Fig 4, ¶[0041]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the barcode is printed on a label that comprises blank space for placement of the shipping information within the blank space as taught by Whitehouse ‘429 with the teachings of Whitehouse ‘648  in view of Ng in view of Thomas in view of Ogg, with the motivation of “processing a mailing label through a postal service that requires an account that can be changed for generating the mailing label” (Whitehouse ‘429 ¶[0019]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the barcode is printed on a label that comprises blank space for placement of the shipping information within the blank space as taught by Whitehouse ‘429 in the system of Whitehouse ‘648 in view of Ng in view of Thomas in view of Ogg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
facilitating placement of the shipping label on the parcel comprises facilitating placement of the shipping label over the blank space.
Whitehouse ‘429 (of Whitehouse ‘648 in view of Ng in view of Thomas in view of Whitehouse ‘429), as shown in Fig 4, ¶[0041] details facilitating placement of the barcode label on the package, and placing the shipping information by hand in the blank space of the barcode label, but does not explicitly state placement of the shipping information as a shipping label.  However, Ogg teaches this remaining limitation facilitating placement of the shipping information as a delivery address label; and also facilitating placement of the bar code label and the delivery address label by instructing the user on proper placement such that the positioning of the barcode and delivery address is relative as specified and required by the US Postal Service (Ogg ¶[0098-99]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the shipping label with the shipping information of Ogg for the hand-written shipping information in the blank space of Whitehouse ‘429 (of Whitehouse ‘648 in view of Ng in view of Thomas in view of Ogg in view of Whitehouse ‘429). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Item #8 in Office Action
Claims 1-9:
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,410,164 (hereinafter ‘164) in view of US patent application publication 2006/0282277 A1 to Ng.
Claim 1 does not correspond to the ‘164 patent, however it is an obvious modification to claim 1 of the ‘164 patent.  First, claim 1 of this Application omits limitations and elements from claim 1 of ‘164, and it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  Second, claim 1 of ‘164 does not include the feature of wherein the shipping label is utilized for a delivery of the parcel from a handling facility to a final destination. However, this is an obvious variation and Ng teaches this limitation (Ng ¶[0022], ¶[0049]) and one of ordinary skill in the art would make these modifications to ‘164 with the motivation to “reduce shipping delays to the buyer” (Ng ¶[0007]).  
Claim 2 does not correspond to the ‘164 patent, however it is an obvious modification to claim 2 of the ‘164 patent, applying the same modifications that are applied as stated above regarding claim 1.
Claim 3 does not correspond to the ‘164 patent, however it is an obvious modification to claim 3 of the ‘164 patent, applying the same modifications that are applied as stated above regarding claim 2.
Claim 4 does not correspond to the ‘164 patent, however it is an obvious modification to claim 4 of the ‘164 patent, applying the same modifications that are applied as stated above regarding claim 1.
Claim 5 does not correspond to the ‘164 patent, however it is an obvious modification to claim 5 of the ‘164 patent, applying the same modifications that are applied as stated above regarding claim 4.
Claim 6 does not correspond to the ‘164 patent, however it is an obvious modification to claim 6 of the ‘164 patent, applying the same modifications that are applied as stated above regarding claim 1.
Claim 7 does not correspond to the ‘164 patent, however it is an obvious modification to claim 7 of the ‘164 patent, applying the same modifications that are applied as stated above regarding claim 6.
Claim 8 does not correspond to the ‘164 patent, however it is an obvious modification to claim 8 of the ‘164 patent, applying the same modifications that are applied as stated above regarding claim 7.
Claim 9 does not correspond to the ‘164 patent, however it is an obvious modification to claim 9 of the ‘164 patent, applying the same modifications that are applied as stated above regarding claim 1.

Item #9 in Office Action
Claims 10-20:
Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-19 of U.S. Patent No. 10,410,164 (hereinafter ‘164) in view of US patent application publication 2014/0279648 A1 to Whitehouse in view of US patent application publication 2006/0282277 A1 to Ng.
Claim 10 does not correspond to the ‘164 patent, however it is an obvious modification to claim 10 of the ‘164 patent.  First, claim 10 of this Application omits limitations and elements from claim 10 of ‘164, and it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965). Second, claim 10 of ‘164 does not include the feature receiving an indication that the parcel identifier has been received by a computer at an access point.  However, this is an obvious variation and Whitehouse teaches this limitation (Whitehouse ¶[0044], ¶[0059-61], claim 7) and one of ordinary skill in the art would make these modifications to ‘164 with the motivation to “capture complete electronic shipment data from customers using APC kiosks” and “allow the sender to quickly obtain one or more shipping labels without the need for separate data entry” (Whitehouse ¶[0012-13]).  Third, claim 10 of ‘164 does not include the feature wherein the shipping label is utilized for shipping the parcel to a final destination. However, this is an obvious variation and Ng teaches this limitation (Ng ¶[0022], ¶[0049]) and one of ordinary skill in the art would make these modifications to ‘164 with the motivation to “reduce shipping delays to the buyer” (Ng ¶[0007]).  
Claim 11 does not correspond to the ‘164 patent, however it is an obvious modification to claim 11 of the ‘164 patent.  First, apply the same modifications that are applied as stated above regarding claim 10. Second, claim 11 of this Application omits limitations and elements from claim 11 of ‘164, and it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).
Claim 12 does not correspond to the ‘164 patent, however it is an obvious modification to claims 11 and 14 of the ‘164 patent, applying the same modifications that are applied as stated above regarding claim 11.
Claim 13 does not correspond to the ‘164 patent, however it is an obvious modification to claim 12 of the ‘164 patent, applying the same modifications that are applied as stated above regarding claim 10.
Claim 14 does not correspond to the ‘164 patent, however it is an obvious modification to claim 13 of the ‘164 patent, applying the same modifications that are applied as stated above regarding claim 10.
Claim 15 does not correspond to the ‘164 patent, however it is an obvious modification to claim 15 of the ‘164 patent.  First, claim 15 of this Application omits limitations and elements from claim 15 of ‘164, and it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965). Second, claim 15 of ‘164 does not include the feature receiving an indication that the unique identifier has been received by a computer at an access point.  However, this is an obvious variation and Whitehouse teaches this limitation (Whitehouse ¶[0044], ¶[0059-61], claim 7) and one of ordinary skill in the art would make these modifications to ‘164 with the motivation to “capture complete electronic shipment data from customers using APC kiosks” and “allow the sender to quickly obtain one or more shipping labels without the need for separate data entry” (Whitehouse ¶[0012-13]).  Third, claim 15 of ‘164 does not include the features of one or more computer storage media, at least partially in response to receiving the confirmation of the delivery, facilitating printing of the shipping information associated with the request.  However, these are an obvious variation and Ng teaches these limitations (Ng ¶[0022], ¶[0049], claim 14) and one of ordinary skill in the art would make these modifications to ‘164 with the motivation to “reduce shipping delays to the buyer” (Ng ¶[0007]).  
Claim 16 does not correspond to the ‘164 patent, however it is an obvious modification to claim 16 of the ‘164 patent, applying the same modifications that are applied as stated above regarding claim 15.
Claim 17 does not correspond to the ‘164 patent, however it is an obvious modification to claim 16 of the ‘164 patent, applying the same modifications that are applied as stated above regarding claim 16.
Claim 18 does not correspond to the ‘164 patent, however it is an obvious modification to claim 17 of the ‘164 patent, applying the same modifications that are applied as stated above regarding claim 15.
Claim 19 does not correspond to the ‘164 patent, however it is an obvious modification to claim 18 of the ‘164 patent, applying the same modifications that are applied as stated above regarding claim 18.
Claim 20 does not correspond to the ‘164 patent, however it is an obvious modification to claim 19 of the ‘164 patent, applying the same modifications that are applied as stated above regarding claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        

/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628